—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered November 2, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
*525Ordered that the judgment is affirmed.
The defendant’s claim that the trial court should have explained the contentions of both parties during its charge on consciousness of guilt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Christodoulou, 245 AD2d 386). In any event, the trial court marshaled the evidence to the extent necessary to explain the application of the law to the facts (see, CPL 300.10 [2]; People v Gayle, 281 AD2d 490; People v Simpson, 270 AD2d 507). The trial court’s failure to explain the contentions of both parties, under the circumstances of this case, did not deprive the defendant of a fair trial (see, People v Saunders, 64 NY2d 665; People v Christodoulou, supra; People v Barren, 240 AD2d 586, 587). Altman, J. P., McGinity, H. Miller and Feuerstein, JJ., concur.